Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that the IDS filed 1/6/2021 contains a list of foreign patent documents from Japan without translation.  The Applicant is requested to provide English translation for these documents for the Examiner to consider.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (WO2013104616) with corresponding U.S Pub. No. 20150027458 (for citation) in view of Brady (GB 2491356).
Regarding claim 13, Grant discloses an aerosol generating article, comprising: 
a first section having a combustible heat source and an aerosol-forming substrate (a rod illustrated by reference sign 20 of figs. 1 and 2); 
and a second section having a tubular element defining a recess at one end of the second section (a removable cap illustrated by reference sign 30 of figs. 1 and 2).  Since the second section (removable cap) can be connected and separable from the first section wherein the tubular element can be placed over the combustible heat source such that the combustible heat source is at least partially received in the recess (see fig. 3), wherein the first section is upstream of the second section when the first section and second section are connected, wherein the tubular element is at least partially open at both ends thereof, such that air may be drawn along the aerosol generating article through the tubular element, and wherein the tubular element is either at a downstream end of the second section, such that the recess forms a mouth end cavity of the aerosol generating article when the first section and second section are 
Since the removable cap disclosed by Grant is functional/mechanical equivalents with the claimed second section wherein the first section and second section are integrally connected at a region of weakness, the first section and second section being separable at the region of weakness to enable the tubular element to be placed over the combustible heat source, such that the combustible heat source is at least partially received in the recess.  Grant also discloses the removable cap maybe circumscribed by tipping paper and or outer wrapper ([0060] [0092]) (corresponding to an example of the special definition of integrally connected as described in [0121] of the specification of the instant application).  Furthermore, Brady discloses using a weakness region to remove a first section and a second section (see Abstract and fig. 1); showing that it’s known in the art to remove first section and a second section with a weakness region.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a weakness region as taught by Brady for removing the first section and a second section in the device of Grant.
Regarding claim 14, Grant discloses the tubular element is arranged such that, when the combustible heat source is received in the recess, the tubular element extends along substantially an entire length of the combustible heat source (see fig. 3).  
Regarding claim 15, Grant discloses the tubular element is arranged such that, when the combustible heat source is ignited and received within the recess, the tubular element sufficiently restricts a supply of air to the combustible heat source so that the combustible heat source is extinguished by the tubular element [0106].  
Regarding claim 16, Grant discloses the tubular element is dimensioned such that, when the combustible heat source is received within the recess, there is a frictional fit between an inner surface of the tubular element and an outer surface of the combustible heat source (fig. 3 
Regarding claim 17, Grant discloses an inner surface of the tubular element comprises a non-combustible material ([0027] [0028]).  
Regarding claim 18, Grant discloses the non-combustible material is a ceramic [0028].  
Regarding claim 19, Grant discloses the tubular element comprises a heat reactive material that is configured to deform in response to heat from the combustible heat source when the combustible heat source is received in the recess such that the tubular element fits tightly against the combustible heat source to restrict an air supply to the combustible heat source [0031].  
Regarding claim 22, Grant discloses the region of weakness is a line of weakness (see fig. 1).  
Regarding claim 23, Grant discloses the first section and the second section are circumscribed by a wrapper, and wherein the region of weakness comprises a weakness formation provided in the wrapper (see fig. 1).  
Regarding claim 24, Grant discloses the weakness formation comprises a plurality of perforations in the wrapper, the plurality of perforations circumscribing the aerosol generating article (see fig. 1 and Abstract).  
Regarding claims 25-26, Since Grant discloses the second section comprises a filter with length of 10 mm [0092] and the second section is at least more than double the length of the filter (see figs. 1-3).  Therefore, claimed location of the region of weakness is overlapping with the disclosure and it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed ranges.
s 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (WO2013104616) with corresponding U.S Pub. No. 20150027458 (for citation) in view of Brady (GB 2491356) and further in view of Bandyopadhyay (U.S Patent No. 5286775).
Regarding claim 20, Grant discloses the heat reactive material but does not expressly disclose the material is an intumescent material.  Bandyopadhyay discloses intumescent material uses as flame retardant material (column 5, lines 36-42).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick intumescent material as a flame retardant material.
Regarding claim 21, Bandyopadhyay discloses the heat reactive material comprises a heat-shrink material as flame retardant material (column 3, lines 6-15).  
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicant essentially argues that term “integrally connected” excludes discrete first and second sections which are held together by friction or by fastening means, such as glue or a threaded connection.  If the Applicant wants to claim any excluding feature, it’s requested that the Applicant put that into the claimed invention.
Applicant also essentially argues that Grant does not teach or suggest first and second sections that are integrally connected according to the term “integrally connected” described in the specification of the instant Application.  This argument is not persuasive because Grant also discloses the use of tipping paper and/or outer wrapper that circumscribed the sections [0060] [0092] which is the same as the description of the means for integrally connected of the sections ([0121] of the specification of the instant application).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the reference of Brady was not relied upon for the teaching of a combustible heat source, Brady was relied upon for the teaching of a smoking article with two sections surrounded by a wrapper wherein the wrapper is provided with lines of weekness enabling removal of a section from the article.
Applicant also argues that the reference of Bandyopadhyay does not cure the alleged deficiencies in the combination of Grant Brady for independent claim 13.  However, as discussed above, the combination of Grant and Brady discloses an aerosol generating article comprises a first section having a combustible heat source and a second section, using a weakness region to remove a first section and a second section and using a tipping/wrapping paper to circumscribe the sections.  Therefore, the claim 13 stands rejected as presented above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747